Citation Nr: 0924885	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty service from December 1951 
to December 1955.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio, which determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
glaucoma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed February 1966 rating decision denied the 
Veteran's claim of entitlement to service connection for 
glaucoma on the basis that there was no evidence that he 
developed glaucoma during service, and no evidence that his 
current glaucoma was related to military service.

2.  Evidence associated with the claims file since the 
February 1966 rating decision is not cumulative or redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 1966 rating decision which denied the 
Veteran's claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2008).
2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for glaucoma has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the 
United States Court of Appeals for Veterans Claims 
("Court") held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Element (4), the requirement 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

As the issue of whether new and material evidence has been 
received has been resolved in the Veteran's favor, any error 
in notice required by Kent is harmless error.  A 
determination as to whether additional required notice and 
development has been accomplished would be premature at this 
time, as the Veteran's service connection claim is being 
remanded for further adjudicative action.

II. New and Material Evidence

An unappealed rating decision dated February 1966 denied the 
Veteran's claim for service connection for glaucoma.  In that 
decision, it was determined, based on the Veteran's service 
treatment records, which revealed no complaints of, treatment 
for, or diagnosis of glaucoma, that his current glaucoma was 
not the result of service.  

Following the issuance of the February 1966 rating decision, 
the Veteran responded by submitting a timely Notice of 
Disagreement ("NOD") in June 1966.  A Statement of the Case 
("SOC") was issued in June 1966.  However, because a 
substantive appeal was not received within one year of the 
rating decision or within 60 days of the SOC, the Veteran's 
claim was not perfected for appeal.  That decision is final.  
See 38 U.S.C.A. § 7104.  Accordingly, that decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156 ; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In August 2005, the Veteran applied to have his previously 
denied service connection claim for glaucoma reopened, 
arguing that he now had new and material evidence that would 
show that his glaucoma had been incurred during service.  
Included in the evidence were private treatment records 
beginning in 1988, showing that he had been treated for 
several eye disorders, including glaucoma and cataracts.  He 
also submitted his own lay statements discussing the eye 
disorder he had in service, as well as lay statements from 
his brother and daughter discussing their personal 
observation of his condition.  Finally, he submitted two 
letters from his eye doctor discussing his glaucoma and 
providing an opinion as to the possible etiology of the 
disorder.  As this information relates directly to the issue 
of whether the Veteran has a chronic condition that was 
incurred in or aggravated by service, and as this information 
was not associated with the record at the time of the prior 
denial, the Board concludes that it satisfies the low 
threshold requirement for new and material evidence.  The 
claim is thus reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for glaucoma 
is reopened.  To this extent, and to this extent only, the 
appeal is granted.



REMAND

The Veteran contends that his vision was normal prior to 
service, but that during service, he developed vision 
problems and was issued prescription eye glasses.  (See VA 
Form 4138, December 2005.)  He further claims that in 1965, 
he was diagnosed with glaucoma by a doctor who told him that 
he had had the disease for "quite a while" and that it 
"probably [developed] in the USAF."  Id.   As such, he 
claims that his current glaucoma was incurred during military 
service. 

As an initial matter, the Board notes that the Veteran's 
service treatment records are negative for any complaints of, 
treatment for, or diagnosis of glaucoma.  During his December 
1951 service induction examination, visual acuity without 
correction was 20/20 in the right eye, and 20/25 in the left 
eye, with a notation of left eye "defective vision."  In 
February 1954, the Veteran was seen in the eye clinic with 
complaints of blurred distance vision and photophobia.  An 
examination of the bilateral fundi (interior surface of the 
eyes) revealed negative findings; it was noted that he was to 
undergo a refraction test.  Although there is no report that 
he actually did undergo a refraction test, the Veteran has 
stated that he was prescribed eye glasses in service.  The 
treatment records contain no further complaints or treatment 
for any eye problems.  The Veteran's November 1955 service 
separation examination report showed that his uncorrected 
vision was 20/20 in the right eye, and 20/50 in the left eye; 
both eyes were noted to be corrected to 20/20.

As noted, the February 1954 examination of his bilateral 
fundi revealed normal findings.  The Veteran, however, has 
submitted two letters from his treating opthomologist, who 
wrote "[a]lthough it is difficult to say with certainty that 
[the Veteran] had glaucoma that developed between the years 
of 1951 and 1954, it is certainly a possibility."  (See 
letter from Dr. Koop, August 2005.)  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In addition, the United States Court of Appeals for 
Veterans Claims has held that VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because Dr. 
Koop's statement satisfies the low threshold for obtaining a 
medical nexus opinion, the Board finds that a VA examination 
is necessary in order to obtain an opinion as to the etiology 
of the Veteran's glaucoma.  38 C.F.R. § 3.159(c)(4) (2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his glaucoma.  Any tests 
deemed necessary should be conducted, and 
the claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must also 
state that the claims folder has been 
reviewed.  The examiner should be asked to 
indicate whether it is at least as likely 
as not (i.e., whether there is at least a 
50 percent probability) that such disorder 
is related to service.  Any and all 
opinions must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


